Illinois Official Reports

                                          Appellate Court



                              People v. Tally, 2014 IL App (5th) 120349




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      PHILLIP C. TALLY, Defendant-Appellant.


District & No.               Fifth District
                             Docket No. 5-12-0349


Filed                        May 21, 2014


Held                         In a prosecution for aggravated battery where the State filed a motion
(Note: This syllabus         for pretrial discovery asking defendant for notice of any affirmative
constitutes no part of the   defenses he intended to raise almost two months before the scheduled
opinion of the court but     bench trial and the trial court denied the request to assert the
has been prepared by the     affirmative defense of self-defense defendant presented on the
Reporter of Decisions        morning of his trial, his subsequent conviction was reversed and the
for the convenience of       cause was remanded for a new trial, since a continuance would have
the reader.)
                             been an appropriate sanction in defendant’s case, especially when
                             defendant had waived a jury, the bench trial lasted only one day and
                             only three citizen witnesses testified, the self-defense claim was
                             material to defendant’s guilt or innocence, and the State did not claim
                             it would be prejudiced if a continuance were granted, furthermore,
                             regardless of whether the record showed the original trial judge was
                             biased, a new judge will be assigned to the case pursuant to
                             defendant’s unopposed request in order to remove any suggestion of
                             unfairness.

Decision Under               Appeal from the Circuit Court of Marion County, No. 11-CF-308; the
Review                       Hon. Michael D. McHaney, Judge, presiding.



Judgment                     Conviction and sentence reversed; cause remanded with directions.
     Counsel on                Michael J. Pelletier, Ellen J. Curry, and Maggie A. Heim, all of State
     Appeal                    Appellate Defender’s Office, of Mt. Vernon, for appellant.

                               Matt Wilzbach, State’s Attorney, of Salem (Patrick Delfino, Stephen
                               E. Norris, and Rebecca E. McCormick, all of State’s Attorneys
                               Appellate Prosecutor’s Office, of counsel), for the People.


     Panel                     JUSTICE STEWART delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Welch and Justice Goldenhersh concurred in the
                               judgment and opinion.


                                                OPINION

¶1         On October 17, 2011, the State charged the defendant, Phillip C. Tally, with aggravated
       battery in violation of section 12-4(b)(1) of the Illinois Criminal Code of 1961 (Criminal Code)
       (720 ILCS 5/12-4(b)(1) (West 2010)). The State filed a motion for pretrial discovery on April
       27, 2012. The motion for pretrial discovery requested the defendant to give written notice of
       any affirmative defenses that he intended to assert at the trial. The defendant did not give notice
       of any affirmative defense until the day of his bench trial when he disclosed that he intended to
       raise self-defense as an affirmative defense. The circuit court barred the defendant’s defense as
       a discovery sanction, and the defendant appeals his conviction following the bench trial. We
       reverse.

¶2                                         BACKGROUND
¶3         On June 19, 2012, the parties appeared in court for a trial on the charge that the defendant
       committed aggravated battery by hitting the victim, Michael Grimes, in the head with a
       baseball bat. The defendant waived his right to a jury trial and filed an answer to discovery in
       which he alleged that he intended to assert the affirmative defense of use of force in defense of
       person pursuant to section 7-1 of the Criminal Code (720 ILCS 5/7-1 (West 2010)).
¶4         The defendant’s attorney told the court that he was not ready to proceed with a bench trial
       that day because the defendant previously had decided not to proceed with a self-defense
       affirmative defense, but “that some new information [had] come to light very recently,” and he
       now needed to assert a defense of use of force in defense of person. The defense attorney stated
       that this defense “came about” the night before and that his investigator had two witnesses who
       needed to be interviewed.
¶5         The State objected to the new affirmative defense and filed a motion in limine asking the
       court to prohibit the defendant or any of his witnesses from presenting evidence in support of

                                                    -2-
       the affirmative defense of self-defense. The State noted in its motion that it had not received
       any notice of any affirmative defense in response to its pretrial discovery request. In support of
       the motion in limine, the prosecutor told the court that the State had not taken any steps to
       prepare for a rebuttal to any affirmative defense. The State requested the court to bar any
       evidence of the affirmative defense as a discovery sanction if the defendant insisted on having
       a trial that week.
¶6          The circuit court asked the defense to explain why the information concerning the
       affirmative defense “was not available before trial.” The defense counsel stated that he did not
       want to get into the substance of his attorney/client conversations, but that his client told him
       some information for the first time the day before. Specifically, the defendant’s attorney stated
       that his client told him that the victim had a bat with him at the time of the assault.
¶7          The court noted that it had been more than two months since the State had filed its motion
       for pretrial discovery and that the defense was presenting an affirmative defense “on the very
       morning of the trial.” The court stated: “There has been nothing on this record disclosed to this
       Court as to why this information was not known to the defense long before the morning of the
       trial. This is an attempt at trial by ambush.” The court granted the State’s motion in limine and
       barred the defendant from presenting the affirmative defense of self-defense.
¶8          The defendant requested the court to continue the matter rather than bar his defense. The
       court denied the defendant’s request for a continuance, noting the inconvenience on civilian
       witnesses. The court further stated:
                    “The defendant cannot show up on the morning of trial and pop up with an
                affirmative defense that should have been disclosed weeks, if not months ago. He knew
                about the possibility of an affirmative defense, he was there, he knew if there was a
                baseball bat. This argument is totally without merit, and I’m exercising my discretion
                and I’m denying the motion to continue.”
¶9          The court further stated that it was the defendant, not his attorney, who decided to assert the
       affirmative defense of self-defense at the last minute. The court then proceeded with the bench
       trial.
¶ 10        During the trial, the victim, Michael Grimes, testified that on October 15, 2011, his wife’s
       sister, Sandy McPhail, had a party at her house for friends and family. He went to the party
       with his wife, stepdaughter, and two grandchildren. The defendant also attended the party.
       Grimes knew the defendant because the defendant was living with McPhail’s daughter, Julie.
¶ 11        Grimes testified that during the course of the evening, the defendant started arguing with
       Grimes’s wife, Rhonda, and that he and Julie “stepped in to break it up.” At that point, the
       defendant and Grimes started arguing, and the defendant pushed him. Grimes fell over a bench,
       got up, and pushed the defendant. Grimes then got the defendant “in a front face lock, took him
       to the ground,” and told him that he needed to go home. He let the defendant go and told him to
       leave because he had been drinking. The defendant got up and left the party.
¶ 12        About an hour and a half later, the defendant returned to the party carrying an aluminum
       baseball bat. Grimes testified that he and his wife were sitting in the back by a fire. The
       defendant walked straight at him and yelled at him. Grimes’s wife stepped in between them

                                                    -3-
       and yelled at the defendant. Grimes moved his wife out of the way, and the defendant hit him in
       the back of the head with the bat. The blow dazed him, and he fell over on his right side. When
       he got up, the defendant was leaving. The blow left a two-inch laceration on his scalp.
¶ 13        During cross-examination, the defendant’s attorney asked Grimes if there were any bats
       located in the area, and Grimes stated that he assumed so because there were kids there, but he
       did not know where the bats were. When the defendant’s attorney asked Grimes if he had a bat,
       the court sustained the State’s objection on the basis that the question violated the court’s
       ruling on its motion in limine.
¶ 14        Grimes’s stepdaughter, Amber Holzhauer, testified that she was at the party and knew the
       defendant because he dated her cousin Julie. She testified that when the first fight between the
       defendant and Grimes occurred, she went inside the house and called 9-1-1. She called 9-1-1 a
       second time when the defendant came back with a bat. She was outside when the defendant
       returned to the party with the bat. She said the defendant looked mad. She took the kids inside
       the house, came back outside, heard the bat make contact with Grimes’s head, and saw Grimes
       fall to the ground. When she called 9-1-1 the second time, she gave the police the license plate
       number of the vehicle that brought the defendant back to the party.
¶ 15        Joshua Dekalb testified that he was at the party and that he met the defendant for the first
       time at the party. Dekalb knew Grimes prior to the party. He testified that there was an
       altercation at the party in which the defendant pushed Grimes and knocked him over, and
       Grimes got up and retaliated. Grimes put the defendant in a headlock. Dekalb testified that he
       and one of his friends intervened and got Grimes to let the defendant go. When Grimes let the
       defendant go, he walked away.
¶ 16        Dekalb testified that the defendant returned approximately 30 minutes later carrying a
       silver baseball bat and looking for someone. The defendant was yelling, “where is he at, where
       is he at.” Dekalb saw the defendant approach Grimes, they exchanged words, and the
       defendant hit Grimes in the head with the baseball bat. He saw Grimes’s wife step in between
       them, but Grimes moved her out of the way just before the defendant hit him in the head with
       the bat. Grimes fell to the ground, and the defendant left carrying the bat.
¶ 17        The officers who arrested the defendant on the night of the fight testified that they made a
       traffic stop of a vehicle based on a description of the vehicle and license plate number given to
       them by their dispatcher. The defendant rode in the backseat of the vehicle. The officers also
       removed a silver aluminum bat from the back seat of the vehicle, but neglected to take the bat
       into evidence when they arrested the defendant.
¶ 18        The State introduced a recording of statements the defendant gave to police officers after
       he was arrested. The defendant described drinking and fighting that had been going on at the
       party and said that Grimes held him down while two other men beat him. He said that he left
       the party in his girlfriend’s car and returned because his girlfriend had called about her car. He
       told the officers that he returned with a baseball bat and admitted to swinging it at Grimes and
       hitting him in the head when he reached for a bat.
¶ 19        At the conclusion of the State’s case in chief, the defendant’s attorney made an offer of
       proof concerning the defendant’s testimony with respect to self-defense. The attorney stated

                                                   -4-
       that the defendant would have testified that the second altercation between him and Grimes
       took place in an area where there was wood and that Grimes had a piece of wood and a bat in
       his hands when he returned to the party. The defendant would testify that “there was a swing at
       him and he swung back and then clipped Mr. Grimes in the head.” The attorney explained,
       “That would be essentially our testimony with respect to the proffer defense of self-defense
       would be the presence of another bat in Mr. Grimes’[s] hand at or near the time of the incident
       which resulted in Mr. Grimes’[s] injury.”
¶ 20        The defendant testified that the initial fight occurred when Grimes put him in a headlock
       and two other people started hitting him on the side of his head. When he was finally let up, he
       took off running, got into his girlfriend’s car, and headed home. At his house, his nephew came
       outside and asked what happened, and he told him that he was jumped by three people at the
       party and that his girlfriend had called and wanted him to bring her car back. He testified that
       he got the baseball bat for safety and that his nephew drove him back to the party so he could
       give his girlfriend her keys.
¶ 21        When he arrived back at the party, he walked up the driveway with the bat. He approached
       Grimes and asked, “What was that for?” He also asked where the rest of the guys were who had
       jumped him. The defendant began to testify that Grimes then made a sudden approach toward
       him while holding a piece of wood. At this point in his testimony, the court sustained the
       State’s objection to this testimony as being in violation of the court’s order granting the motion
       in limine. The defendant testified that he did not return to the party for retaliation and that he
       had never had a problem with Grimes.
¶ 22        At the conclusion of the trial, the circuit court found the defendant guilty of aggravated
       battery. The court subsequently sentenced the defendant to 10 years in the Illinois Department
       of Corrections. The defendant now appeals his conviction and sentence, arguing that the circuit
       court abused its discretion in completely barring his affirmative defense of self-defense as a
       discovery sanction.

¶ 23                                          DISCUSSION
¶ 24      Illinois Supreme Court Rules require a defendant to disclose to the State any defenses that
       he intends to present at trial. Specifically, Illinois Supreme Court Rule 413(d) provides,
       “Subject to constitutional limitations and within a reasonable time after the filing of a written
       motion by the State, defense counsel shall inform the State of any defenses which he intends to
       make at a hearing or trial ***.” Ill. S. Ct. R. 413(d) (eff. July 1, 1982).
¶ 25      The rules also provide the trial court with authority to impose sanctions against a defendant
       who fails to disclose his affirmative defenses. Specifically, Illinois Supreme Court Rule
       415(g)(i) provides:
               “If at any time during the course of the proceedings it is brought to the attention of the
               court that a party has failed to comply with an applicable discovery rule or an order
               issued pursuant thereto, the court may order such party to permit the discovery of
               material and information not previously disclosed, grant a continuance, exclude such


                                                   -5-
               evidence, or enter such other order as it deems just under the circumstances.” Ill. S. Ct.
               R. 415(g)(i) (eff. Oct. 1, 1971).
¶ 26       We review a trial court’s imposition of a discovery sanction under the abuse of discretion
       standard. People v. Ramsey, 239 Ill. 2d 342, 429, 942 N.E.2d 1168, 1216 (2010). “An abuse of
       discretion exists only where the trial court’s decision is arbitrary, fanciful, or unreasonable,
       such that no reasonable person would take the view adopted by the trial court.” Id.
¶ 27       The purpose of the discovery rules “is to prevent surprise or unfair advantage and to aid in
       the search for the truth.” People v. Daniels, 75 Ill. App. 3d 35, 41, 393 N.E.2d 667, 673 (1979).
       The purpose of sanctions is to further the purpose of discovery rules, not to punish the
       offending party. People v. Scott, 339 Ill. App. 3d 565, 572, 791 N.E.2d 89, 94 (2003). The
       determination of the appropriate sanction depends on the circumstances of each particular
       case, and the sanction should not encroach on a party’s right to a fair trial. Id. at 572, 791
       N.E.2d at 94-95.
¶ 28       Prohibiting a criminal defendant from presenting testimony or evidence as a discovery
       sanction is a disfavored sanction because it does not further the goal of truth-seeking. Id. at
       572, 791 N.E.2d at 95. It is appropriate in only the most extreme situations and will be closely
       scrutinized on appeal. Id. at 573, 791 N.E.2d at 95. In People v. Rayford, 43 Ill. App. 3d 283,
       286-87, 356 N.E.2d 1274, 1277 (1976), the court noted that the exclusion of evidence is a
       “drastic measure” and in civil cases, the sanction is limited to flagrant violations. With respect
       to discovery sanctions in criminal cases, the court explained that “[t]he reasons for restricting
       the use of the exclusion sanction to only the most extreme situations are even more compelling
       in the case of criminal defendants, where due process requires that a defendant be permitted to
       offer testimony of witnesses in his defense.” Id. at 286, 356 N.E.2d at 1277.
¶ 29       The factors that the trial court should consider when considering the exclusion of evidence
       as a discovery sanction are (1) the effectiveness of a less severe sanction, (2) the materiality of
       the witness’s proposed testimony to the outcome of the case, (3) the prejudice to the other party
       caused by the testimony, and (4) evidence of bad faith in the violation of discovery rules.
       People v. White, 257 Ill. App. 3d 405, 414, 628 N.E.2d 1102, 1109 (1993). In evaluating
       whether the circuit court abused its discretion, we will “consider these factors in the context of
       the factual circumstances of [the] case.” Scott, 339 Ill. App. 3d at 573, 791 N.E.2d at 95. In the
       present case, we believe that the trial court abused its discretion in imposing the harshest
       sanction for a discovery violation, exclusion of the defendant’s affirmative defense.
¶ 30       First, in analyzing the factors the court is to consider when imposing exclusion of evidence
       as a discovery sanction, the first factor we must consider is the effectiveness of a less severe
       sanction. A less drastic measure includes a continuance when appropriate. Ill. S. Ct. R.
       415(g)(i) (eff. Oct. 1, 1971). A continuance in the present case would have allowed the State to
       prepare to respond to the defendant’s claim of self-defense. The State objected to the defendant
       presenting evidence of self-defense only if he insisted on proceeding to trial that week. The
       defendant requested a continuance and agreed that any delay would be attributable to him for
       purposes of the speedy trial statute. Had the trial court granted the continuance, the remedy
       “would have effectively cured any prejudice [the State] suffered as a result of the discovery
       violation.” Scott, 339 Ill. App. 3d at 574, 791 N.E.2d at 96. The continuance would have
                                                      -6-
       caused little inconvenience because the defendant had waived his right to a jury trial. The trial
       itself was a one-day bench trial during which only three citizen/non-law-enforcement
       witnesses testified. The truth-seeking function of our adversarial system of criminal justice
       outweighs this minor inconvenience. The first factor we consider, therefore, weighs heavily
       against barring the defendant from presenting any affirmative defense.
¶ 31        The second factor requires us to consider the materiality of the proposed evidence. The
       defendant was charged with aggravated battery as a result of hitting Grimes in the head with a
       baseball bat. Evidence that the defendant hit Grimes in self-defense was material to his guilt or
       innocence. He denied committing any crime, but instead asserted that he acted in self-defense.
       The court, however, denied the defendant the opportunity to present any evidence of his
       defense. “It is a fundamental right of a defendant to present his theory of the case, no matter
       how overblown or specious it might appear.” People v. Osborne, 114 Ill. App. 3d 433, 437,
       451 N.E.2d 1, 3 (1983). The circuit court’s complete exclusion of the defense was an extreme
       sanction. People v. Brooks, 277 Ill. App. 3d 392, 398, 660 N.E.2d 270, 274 (1996). The
       prejudice to the defendant in excluding the defense was substantial. People v. Williams, 55 Ill.
       App. 3d 752, 757-58, 370 N.E.2d 1261, 1265 (1977) (“The exclusion of all the defense
       witnesses effectively deprived defendant of an opportunity to present a defense.”).
¶ 32        The third factor concerns the prejudice caused to the State by the undisclosed affirmative
       defense. As noted above, prior to the bench trial, the State maintained that it had not had an
       opportunity to prepare a rebuttal to a claim of self-defense. The prosecutor told the court that
       the State would be prejudiced by the defendant’s failure to comply with pretrial discovery, but
       only if the defendant insisted on going to trial that week. The State did not claim any prejudice
       if the court were to grant a continuance.
¶ 33        The final factor that we must consider involves evidence of bad faith in the violation of the
       discovery rules. The circuit court found bad faith on the part of the defendant, not his counsel,
       by raising the affirmative defense for the first time when the bench trial was scheduled to
       begin. The circuit court believed that the defendant was gaming the court system and
       attempting a trial by ambush. In support of the circuit court’s severe sanction of exclusion of
       evidence of self-defense, the State cites Taylor v. Illinois, 484 U.S. 400 (1988).
¶ 34        In Taylor, the circuit court refused to allow a witness to testify at the defendant’s trial due
       to the defense attorney’s failure to identify the witness in pretrial discovery. The United States
       Supreme Court held that the sanction did not violate the sixth amendment’s compulsory
       process clause. Id. at 401-02. In that case, the defendant was convicted of attempted murder
       during a street fight. Witnesses testified that the defendant and others beat the victim with
       pipes and clubs and that the defendant shot the victim in the back as he attempted to flee.
       Witnesses testified that the defendant attempted to shoot the victim in the head when the victim
       fell to the ground, but the gun misfired. Id. at 402. For his defense, the defendant presented two
       witnesses who testified that the victim’s brother, not the defendant, possessed the firearm and
       shot the victim by mistake when he fired into the group. Id. at 402-03.
¶ 35        On the first day of the trial, the defendant’s attorney amended his answer to his pretrial
       discovery response to add another witness and a police officer to his list of witnesses. Id. at
       403. On the second day of the trial, after the State’s two principal witnesses had completed
                                                     -7-
       their testimony, the defendant’s counsel moved to amend the pretrial discovery answer to
       include two more witnesses. He told the court that he had just been informed about them and
       that they had probably seen the entire incident. Id. at 404. In response to the court’s inquiry, the
       defense counsel stated that the defendant had told him about one of the witnesses earlier, but
       that he had been unable to locate that witness. Id. The circuit court noted that the witnesses’
       names could have been disclosed earlier, but directed the defendant’s counsel to bring the
       witnesses in the next day, and it would decide whether they could testify. Id.
¶ 36       On the third day of the trial, one of the witnesses appeared in court with the defendant’s
       attorney. During voir dire examination of the witness, the witness described events that
       occurred prior to the fight. He saw that the victim and his brother were armed with weapons,
       and they told the witness that they were after the defendant. The witness explained that when
       he ran into the defendant a short time later, he told him to “ ‘watch out because they got
       weapons.’ ” Id. at 404-05. The witness also testified that he had spoken with the defendant’s
       attorney a week before the trial began. Id. at 405. The witness, therefore, contradicted the
       attorney’s statement to the court that he had been previously unable to locate the witness. After
       hearing the offer of proof, the circuit court determined that the proper discovery sanction was
       exclusion of the witness’s testimony. Id. The court found that the defendant’s attorney’s
       violation of the discovery rules was blatant and willful. Id.
¶ 37       The Supreme Court in Taylor considered, among other issues, whether the circuit court’s
       exclusion of the witness’s testimony violated the sixth amendment under the facts of that case.
       Id. at 406. The defendant argued that the preclusion sanction was too harsh because the
       voir dire examination adequately protected the State from any possible prejudice resulting
       from surprise and because it was unfair to punish him for his lawyer’s misconduct. Id. at 416.
       In rejecting the defendant’s argument, the Court found it significant that the violation was
       willful and blatant and was a deliberate attempt to obtain a tactical advantage. Id. at 417. The
       Court was concerned with “the impact of this kind of conduct on the integrity of the judicial
       process itself.” Id. at 416. The Court also noted that, in Illinois, “the sanction of preclusion is
       reserved for only the most extreme cases.” Id. at 417 n.23.
¶ 38       We believe Taylor is distinguishable because the facts of the present case do not present
       extreme circumstances that warrant the exclusion of the defendant’s entire affirmative defense
       as a discovery sanction. The defendant’s right to present a defense outweighs any prejudice to
       the State when a continuance would cure the prejudice. In addition, the last-minute disclosure
       of the self-defense affirmative defense cannot be viewed as an attempt at trial by ambush or an
       attempt to gain a tactical advantage when, unlike Taylor, the defendant revealed the
       affirmative defense before the trial began, requested a continuance as an alternative to
       exclusion of the defense as a sanction, and agreed that the delay was attributable to him for
       speedy trial purposes. “[R]ecess and continuance are to be thoughtfully considered and
       preferred to exclusion as a sanction.” People v. Flores, 168 Ill. App. 3d 284, 293, 522 N.E.2d
708, 714 (1988). The record does not reveal any previous requests for continuances by the
       defendant, any misrepresentations made to the court as was the case in Taylor, or any other
       willful or blatant conduct that would warrant the severest sanction possible. See Scott, 339 Ill.

                                                    -8-
       App. 3d at 576-77, 791 N.E.2d at 98 (distinguishing Taylor). The discovery violation in the
       present case did not rise to the same level as that in Taylor.
¶ 39       Under the facts of this case, excluding the defendant from presenting any evidence that he
       acted in self-defense does not further the integrity of the adversary process but, instead, hinders
       the integrity of our adversarial system of justice by preventing a full presentation of all relevant
       facts. “Few rights are more fundamental than that of an accused to present witnesses in his own
       defense.” Taylor, 484 U.S. at 408. Our criminal justice system is based on an adversary system,
       and the integrity of and public confidence in this system depends on a complete presentation of
       all relevant facts before a court of law. United States v. Nixon, 418 U.S. 683, 709 (1974).
       Sanctions other than preclusion are “ ‘adequate and appropriate in most cases.’ ” Michigan v.
       Lucas, 500 U.S. 145, 152 (1991) (quoting Taylor, 484 U.S. at 413).
¶ 40       In the present case, it is apparent from the evidence presented at the bench trial that the
       defendant’s entire defense would have been based on a claim of self-defense. The circuit
       court’s discovery sanction, however, precluded the defendant from presenting any evidence of
       self-defense. The sanction, therefore, effectively denied the defendant the opportunity to
       present any defense. The sanction imposed by the trial court did not promote the goal of
       truth-seeking, was too severe under the facts and circumstances, and produced an unacceptable
       degree of unfairness that constitutes reversible error. People v. Jackson, 48 Ill. App. 3d 769,
       772, 363 N.E.2d 392, 394 (1977). Accordingly, we reverse the defendant’s conviction and
       sentence and remand for a new trial.
¶ 41       Our resolution of this issue makes it unnecessary for us to address the defendant’s
       remaining contentions of ineffective assistance of counsel and improper sentencing credit.
¶ 42       Finally, the defendant argues that we should direct that the case be remanded for
       proceedings in front of a different judge. The defendant argues that the trial judge is biased and
       lacks impartiality. The defendant argues that the judge’s bias is demonstrated by his
       “draconian rulings” and in determining the defendant’s claim of self-defense was “ridiculous”
       without proper factual development.
¶ 43       Supreme Court Rule 366(a)(5) permits a reviewing court, in its discretion, to make any
       order or grant any relief that a particular case may require. Ill. S. Ct. R. 366(a)(5) (eff. Feb. 1,
       1994). “This authority includes the power to reassign a matter to a new judge on remand.”
       Eychaner v. Gross, 202 Ill. 2d 228, 279, 779 N.E.2d 1115, 1146 (2002).
¶ 44       The trial judge’s rulings with respect to discovery sanctions are not a basis for establishing
       a bias against the defendant. Erroneous rulings by the trial court “are insufficient reasons to
       believe that the court has a personal bias for or against a litigant.” Id. at 280, 779 N.E.2d at
       1146. In addition, adverse rulings by a trial judge in a prior case do not ordinarily disqualify
       that judge from sitting in a subsequent case. People v. Vance, 76 Ill. 2d 171, 178, 390 N.E.2d
867, 870 (1979). We also note that the trial court judge’s use of the term “ridiculous” in the
       present case appears to be directed at the defendant’s failure to offer an explanation concerning
       why he did not “pursue” his self-defense affirmative defense prior to the day of the trial, not
       directed at the merits of the defense.


                                                    -9-
¶ 45       However, regardless of whether the record demonstrates the trial judge’s bias, in its brief
       on appeal, the State does not answer the defendant’s request that the case be assigned to a new
       judge. Accordingly, we grant the defendant’s unopposed request and order that the case be
       reassigned to a different judge upon remand. We also note that a reassignment to a new judge
       removes any suggestion of unfairness to the extent that any uncertainty in the record
       concerning the trial judge’s use of the term “ridiculous” can be interpreted as a showing of bias
       or lack of impartiality. People v. McAfee, 332 Ill. App. 3d 1091, 1097, 774 N.E.2d 469, 473
       (2002) (upon remand for resentencing, the court ordered the case reassigned to a different
       judge “in order to remove any suggestion of unfairness”).

¶ 46                                          CONCLUSION
¶ 47       For the foregoing reasons, we reverse the defendant’s conviction and sentence and remand
       for a new trial, and we direct the circuit court to designate a new judge for further proceedings.

¶ 48      Conviction and sentence reversed; cause remanded with directions.




                                                   - 10 -